Title: From Alexander Hamilton to William Constable, 14 November 1791
From: Hamilton, Alexander
To: Constable, William


Philadelphia, November 14, 1791. “… the whole money for interest on the Stock of your friends in Antwerp has been paid as well that on the separate as on the joint stock; in confidence that you will find me a further bond of indemnification respective the separate stock. The truth is that the Gentlemen in Question have not acted like men of business; for, I believe by the law of their country as well as ours a power from A B & C to receive interest upon stock standing in their names is no more a power to receive interest on stock standing in the name of A & B than a power from William Constable to receive interest on Stock standing in his name would be a power to receive interest on Stock standing in the name of Alexander Hamilton. Certain political considerations neverless conspiring with a wish to accomodate you determined me to pass over the obstacle resulting from so radical a defect. But you must tell that Gentlemen that they must transact their business with more accuracy in future.…”
